Citation Nr: 1829518	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  03-30 394	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1. Entitlement to service connection for a heart disorder, to include as secondary to service-connected panic disorder.

2. Entitlement to a compensable rating for hemorrhoids.

3. Whether clear and unmistakable error (CUE) was made in a May 11, 1993, rating decision which denied service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from April 1971 to July 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2005, the Veteran testified before a Veterans Law Judge (VLJ) regarding the claim for entitlement to service connection for a heart disorder. He also testified at a May 2011 hearing before a VLJ who is no longer with the Board on all the claims. In November 2016, the Veteran was contacted by the Board and asked if he desired another hearing before the Board. The Veteran did not respond to the letter as required, and the Board proceeded to issue a decision denying these three claims in March 2017.

Prior to the March 2017, the matters had been remanded several times for development, most recently in February 2012. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence. 38 U.S.C. § 7104(a); 38 C.F.R. § 20.904.    

In March 2018, the Veteran's accredited representative filed a motion to vacate that part of the March 2017 Board decision that denied the three issues noted on the title page of this decision. The representative argued that there was a due process violation inasmuch as the representative was not provided the opportunity to review the claims and provide argument and comment following the February 2012 Board remand of the issues and prior to recertification of the issues to the Board and the March 2017 Board decision denying the three issues. Thus, he charges there was noncompliance with 38 C.F.R. §20.904(a)(1). 

A review of the procedural and administrative history of this case confirms the representative's allegation of due process violation. The case was not routed to the American Legion for review after receipt at the Board. However, the Board does note that the Veteran was told in the aforementioned November 2016 letter that he could provide argument, and the current representative was provided a copy of this letter. Regardless, the Board acknowledges that the case was not forwarded to The American Legion for issuance of additional argument, as is customary. See Copy of electronic record of prior locations for this case prior to the issuance of the March 2017 decision, provided by The American Legion as an attachment to the March 2018 motion to vacate. 

Accordingly, the March 2017 Board decision is vacated as to the issues of 
entitlement to service connection for a heart disorder, to include as secondary to service-connected panic disorder, entitlement to a compensable rating for 

hemorrhoids and whether CUE was made in a May 11, 1993, rating decision which denied service connection for lumbosacral strain.

The Veteran and his representative will be provided opportunity to correct this due process violation by the Board. 




	                        ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


